PER CURIAM.
Joseph Edward Rowe was convicted of robbery by force and sentenced as a habitual offender. He raises several issues directed at his conviction and sentence. We affirm his conviction without discussion. Regarding his classification as a habitual offender, Mr. Rowe correctly observes that the trial court improperly enhanced his sentence under the applicable habitual offender statute, section 775.084, Florida Statutes (1987), without finding that the enhanced sentence was necessary for the protection of the public.
Affirmed in part, reversed, and remanded for resentencing. On remand, the trial court may again impose a habitual offender sentence if the proper findings are made.
CAMPBELL, A.C.J., and PARKER and ALTENBERND, JJ., concur.